Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
The affidavit under 37 CFR 1.130(b) filed 05/25/2022 is insufficient to overcome the rejection of claims 1-12 based upon 35 USC 102/103 in view of “Cheer” as set forth in the last Office action because: the affidavit assumes an incorrect earliest effective filing date of October 19, 2017.  MPEP 2152.01 states that “In examining applications subject to AIA  35 U.S.C. 102, the effective filing date is the actual filing date of the U.S. application, unless situation (A), (B), (C), or (D) as set forth below applies.”  Situation (B) under the same section states “(B) If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application” (emphasis added).  All of Applicant’s claims contain or depend from a claim that contains “a bungee cord […]” or “elongated attachment member” neither of which are present in any of the parent applications.   While parent application 15/849,702 states “the neck support member 103 are detachably attached using attachment members such as snap Fasteners. hook and loop fasteners, or using draw strings”, it does not provide support for “bungee cord” or “elongated attachment member” attached as claimed in the independent claims.   Therefore, all claims have been afforded the earliest effective filing date of December 21, 2020.  The “Cheer” reference is a disclosure made more than 1 year before the effective filing date of the claimed invention, therefore, the exceptions listed in 102(b)(1) do not apply.  As such, an affidavit under 37 CFR 1.130(b) is not applicable as  “37 CFR 1.130(b)  pertains to the provisions of subparagraph (B) of 35 U.S.C. 102(b)(1)  and 102(b)(2)” (see MPEP 717.01(II)(B)).  
Applicant’s arguments pertaining to the improper usage of the third-party submission  are also not persuasive.  CFR 1.290 requires that:
Any third-party submission under this section must include:
(1) A document list identifying the documents, or portions of documents, being submitted in accordance with paragraph (e) of this section;
(2) A concise description of the asserted relevance of each item identified in the document list;
(3) A legible copy of each item identified in the document list, other than U.S. patents and U.S. patent application publications;
(4) An English language translation of any non-English language item identified in the document list; and
(5) A statement by the party making the submission that:
(i) The party is not an individual who has a duty to disclose information with respect to the application under § 1.56; and
(ii) The submission complies with the requirements of 35 U.S.C. 122(e)  and this section.

The declarant inventor, David Berko, has complied with each of these requirements.  A document list was provided (1), a concise description of each item identified item was provided (2), a legible copy of each non-US patent documents was provided (3), (4) is not applicable, the statement under 1.56 and statement regarding compliance with 35 USC 122(e) were made in the third-party submission standardized form PTO/SB/429 (5).  There is no requirement that a signed declaration of certain publication dates be provided. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Cheer Collection Memory Foam Filled TV, Reading and Bed Rest Pillow with Detachable Cervical Bolster and Headrest Pillow”, hereinafter referred to as “Cheer”.  Cheer is depicted in a third-party submission under 37 CFR 1.290 for parent case 15/849,702 as being on sale as early as 07/31/2017.
Regarding Claim 1, Cheer discloses a husband pillow for ergonomically supporting a user comprising: a central supporting pillow having at least two arm support members extending from the central supporting pillow; an adjustable neck support member being cylindrical in shape and having an outer surface; and a bungee cord attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the bungee cord, the bungee cord having one end attached to a top surface of the central supporting pillow and another end attached to the outer surface of the adjustable neck support member to ergonomically support a back and a neck of the user (see annotated photo below).
Regarding Claim 3, Cheer discloses wherein an exterior of the central supporting pillow, the at least two arm support members, and the neck support member is made of natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (“microplush fabric”).
Regarding Claim 4, Cheer discloses a husband pillow for ergonomically supporting a user comprising: a central supporting pillow having at least two arm support members extending from the central supporting pillow; an adjustable neck support member having a cylindrical portion and opposing end portions; and a bungee cord attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the bungee cord, the bungee cord having one end attached to a top surface of the central supporting pillow and another end attached to the cylindrical portion of the adjustable neck support member to ergonomically support a back and a neck of the user (see annotated photo below).
Regarding Claim 6, Cheer discloses wherein an exterior of the central supporting pillow, the at least two arm support members, and the neck support member is made of natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (“microplush fabric”).
Regarding Claim 7, Cheer discloses A husband pillow for ergonomically supporting a user comprising: a central support pillow, at least two arm support members, and a neck support member, the central support pillow comprising a front surface, a rear surface, a top surface, and a bottom surface; the front surface of the central support pillow being configured to contact a back of the user and conform to the back of the user; the two arm support members extending outward from the front surface of the central support pillow and the at least two arm support members are positioned proximal to the bottom surface of the central support pillow to support arms of the user; and the neck support member having a cylindrical portion and opposing end portions and an elongated attachment member having one end attached to the cylindrical portion of the neck support member and another end detachably attached to the top surface of the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment member relative to a top surface of the central supporting pillow to ergonomically support a neck of the user (see annotated photo below).
Regarding Claim 8, Cheer discloses A husband pillow as set forth in claim 7 wherein an exterior of the central support pillow, the at least two arm support members, and the neck support member is made of a natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (“microplush fabric”).
Regarding Claim 9, Cheer discloses wherein an interior of the central support pillow, the at least two arm support members, and the neck support member are made of filler materials comprising one of foam, cotton, poly-fill, memory foam, and Styrofoam beads (“memory foam”).
Regarding Claim 10, Cheer discloses wherein the at least two arm support members are positioned at an angle of 90-120 degrees relative to the central support pillow (see annotated photo below).


    PNG
    media_image1.png
    489
    635
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    326
    1040
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cheer”.
Regarding Claims 2, 5, and 11, Cheer discloses a storage compartment on at least one of the arms (see photo below).    Cheer fails to disclose a plurality of storage compartments on an exterior of the at least two arm support members and a rear of the central supporting pillow to allow temporary storage of one or more objects.   Examiner takes Official Notice that pockets are well-known to provide storage space for personal items and the addition of pockets is considered within ordinary skill.  In this instance it would essentially be duplicating the pocket of Cheer and placing it on another area of the husband pillow.  It has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.   It would have been obvious to include a plurality of storage compartments on an exterior of the at least two arm support members and a rear of the central supporting pillow to allow temporary storage of one or more objects in order to provide more storage space on the husband pillow of Cheer.
Regarding Claim 12, Cheer as modified above teaches wherein the storage compartments comprise one of open pouches, pockets, and sealable compartments having zip fasteners to seal the storage compartment.



    PNG
    media_image3.png
    315
    322
    media_image3.png
    Greyscale

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619